761 N.W.2d 90 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Jeremy FISHER, Defendant-Appellee.
Docket No. 136591. COA No. 276439.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. In addition to the issues presented in the application for leave to appeal concerning whether the emergency aid doctrine justified the warrantless entry into the defendant's home, and whether evidence of an assault against the police may be suppressed irrespective of the validity of a warrantless entry into a house, the parties shall address the standard of review to be applied for appellate review of a trial court's decision concerning an alleged Fourth Amendment violation for entering a house without a warrant, considering United States v. Gambino-Zavala, 539 F.3d 1221, 1225 (C.A.10, 2008), quoting United States v. Apperson, 441 F.3d 1162, 1184 (C.A.10, 2006), and Ornelas v. United States, 517 U.S. 690, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.